This case comes from the district court of Oklahoma county, and is an action on a promissory note. The only objections raised to the judgment are: (1) The court erred in the assessment of the amount of the recovery, said judgment being excessive. (2) The judgment is not sustained by the evidence.
Counsel does not specifically point out wherein said judgment is excessive, nor in what manner or particular the court erred in the assessment of the amount of recovery, and this court will not search the record, nor take the time to figure the amount due on the note at the date of the judgment. The contention that the judgment is not sustained by sufficient evidence is also untenable. The records shows that, after hearing the evidence, the court, being fully advised in the premises, finds for the plaintiffs and against the defendant, and the findings of the court thereon will not be disturbed by this court.
The judgment is supported by the evidence, is not excessive, and should be affirmed.
By the Court: It is so ordered. *Page 152